 In the Matter Of PACIFIC TELEPHONE AND TELEGRAPH COMPANY?EMPLOYERandACCOUNTING EMPLOYEES ORGANIZATION, PETITIONERCaseNo. 00-RC-186.-Decided November2, 1948DECISIONANDDIRECTION O'F ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, an unaffiliated labor organization, and the fol-lowing additional labor organizations claim to represent employeesof the Employer :United Brotherhood of Telephone Workers, hereinafter called theTelephone Workers, and Communications Workers of America, Pa-cific Division 61, hereinafter called the Communications Workers.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner urges as appropriate a unit composed of the non-supervisory employees in all the offices of the accounting departmentin the Employer's Northern California and Nevada area, excludingthe employees in the San Francisco Division Revenue Accountingoffice.The Telephone Workers urges as appropriate a unit composedof the non-supervisory employees in the San Francisco Division*Houston,Reynolds, and Murdock.80 N. L. R. B., No. 22.107 108DECISIONSOF NATIONALLABOR RELATIONS BOARDRevenue Accounting office or alternatively, and only in the event theseemployees are merged with other employees, a department-wide unitof accounting employees.The Employer and the CommunicationsWorkers contend that the unit should be department-wide in scopeand include the employees in all the offices of the accounting depart-ment.A. The Employer's operationsThe Employer and its wholly owned subsidiary, the Bell TelephoneCompany of Nevada, are engaged in the business of receiving andtransmitting telephone and telegraph communications, the Employerserving the States of California, Idaho, Oregon, and Washington,and its subsidiary, the State of Nevada.For administrative pur-poses, the operating territory of the Employer is divided into fourgeographical areas, one of which is known as the Northern Californiaand Nevada area and covers the part of California north of theTehachipi Mountains and the State of Nevada. In this area, theEmployer conducts its operations through the following four depart-ments: traffic, plant, commercial, and accounting.This proceedingis concerned only with the employees in the accounting departmentin the Northern California and Nevada area.The accounting department herein involved keeps the Employer'sbooks and records for its Northern California and Nevada area opera-tions.Its functions are carried on in seven separately located divi-sions or offices in California.Five of these divisions or offices maintaincustomers' accounts and handle all the records dealing with the receiptof money while the other two divisions or offices handle the recordsrelating to the disbursement of money.Of the five offices which areresponsible for the customers' accounts and revenue records, two arein San Francisco and are known as the San Francisco DivisionRevenue Accounting, and the Coast Division Revenue Accounting,respectively; 2 one is in Oakland and is known as the East Bay DivisionRevenue Accounting; 3 one is in Sacramento and is known as theSacramento Inland Division Revenue Accounting; 4 and one is inFresno and is known as the Fresno Inland Division Revenue Account-ing.'Each of these five offices maintains customers' accounts for adifferent geographical sector.The two divisions which are responsiblefor the disbursement records are located in San Francisco and Sacra-!The Employer serves the portion of the area which is in California while its afore-mentioned subsidiary serves the portion which is in Nevada.2 These two offices are hereinafter referred to as San Francisco Division and Coast Divi-sionrespectively8This office is hereinafter referred to as Bay Division.4 This office is hereinafter referred to as Sacramento Inland Division.s This office is hereinafter referred to as Fresno Inland Division PACIFIC TELEPHONE AND TELEGRAPH COMPANY109mento respectively, and both are known as Disbursement Accounting.The unit proposed by the Petitioner embraces all the employees in theaccounting department except those in the San Francisco Divisionoffice, a group sought by the Telephone Workers.Until 1941, the two revenue accounting offices in San Franciscofunctioned as a single operating unit under the name of the CoastDivision.This unit was then housed in an office building on Mont-gomery Street.Also located at this address was the San FranciscoDisbursement office.In 1941, as a result of business expansion andthe need for larger quarters, the Employer divided the Coast Divisioninto two office units and moved one unit to 1 Powell Street and theother unit to an office building on 85 Second Street.The unit at thePowell Street address was thereafter known as the San FranciscoDivision office.About a year and a half ago the Employer pur-chased the office building at 85 Second Street and although variousfloors were at that time occupied by outside concerns, at least fiveof these floors were untenanted at the time of the hearing.A repre-sentative of the Employer testified that these vacant floors are cur-rently being readied for the use of the San Francisco Division officeand the San Francisco Disbursement office and that arrangementshave already been made for moving these two offices to the 85 SecondStreet building.He also testified that despite its move to the samebuilding as the Coast Division, the San Francisco Division willremain a separate operating unit. In fact, the Employer contem-plates transferring the Coast Division office out of San Franciscosometime in 1949.There is a total of approximately 1,600 employees in the 7 offices ofthe Employer's accounting department. Because of similarity in theirfunctions, the offices employ substantially the same classifications ofemployees, all of whom fall within the usual job classifications foundin such offices.Employees in like classifications in all offices performsimilar duties and receive identical pay.While interchange of person-nel among the 7 offices is infrequent, the Employer maintains a policyof allowing transfers from one office to another upon proper applica-tion by any employee.All 7 offices are under the general charge andcontrol of an auditor although each has a separate head.Assistingthe auditor is an auditor of receipts who supervises the work of the5 revenue accounting offices and an auditor of disbursements whosupervises the work of the 2 disbursement accounting offices.The per-sonnel policies in effect at each office are formulated and supervisedby the auditor.He determines all matters relating to employmentstandards, wages, hours, and working conditions and has full author-ity to negotiate contracts with labor organizations. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The bargaining historyIn 1934, employee committeeswereformed in each of the followingthree accounting offices : East Bay Division, San Francisco Disburse-ment, and Coast Division. These three committees served as bargain-ing representatives of the employees in the afore-mentionedoffices un-til 1937 when they were succeeded by three other organizations knownas accounting organizations.About thesame time, afourth account-ing organization was formed to act as the bargaining agent of theemployees in the two accounting offices in Sacramento. The Employerrecognized these four accounting organizations soon after their forma-tion and thereafter dealt with them on a contractual basis forseveralyears.When the accounting organizations began to function as bar-gaining agents only five of the present seven offices of the accountingdepartment were in existence, the San Francisco Division and theFresno Inland Division having been set up in 1941 and 1948,respec-tively.Thus by 1937, all the offices in the accounting departmentwere represented by four bargaining agents.No change occurred with respect to the representation of the em-ployees in the accounting department until 1941 when the San Fran-cisco Division was created out of the Coast Division. Shortly aftertheir transfer the employees who were assigned to the San FranciscoDivision decided against representation and thereupon withdrewtheir membership from the accounting organization that had repre-sented them while they were attached to the Coast Division.Aftertheir defection, the employees in the San Francisco Division werewithout a bargaining agent until 1943, when the Telephone Workerssucceeded in organizing them.From thattimeuntil the present, theseemployees have been represented by the Telephone Workers throughcollective bargainingagreements.The contract currentlyin effectdated January 14, 1948, is terminable upon 30 days' notice.The con-tract unit is the unit for which the Telephone Workers is contending.After the withdrawal of the employees in the San Francisco Divi-sion from the ranks of one accounting organization, the four account-ing organizations continued, without incident, to serve as bargainingagent of the accounting employees until 1945. In that year, they wereconsolidated intoa singleunion and adopted thenameof the Peti-tioner.In May 1945, the Employer recognized the Petitioner as therepresentative of all its accounting employees in the Northern Califor-nia and Nevadaarea exceptthose in the San Francisco Division and acontractual relationship was thereafter established.Their last con-tract entered into on September 26, 1947, provided for its expirationon May 8, 1948. PACIFIC TELEPHONE AND TELEGRAPH COMPANY111On March 8, 1948, less than 2 months before the expiration date ofthe Petitioner's contract with the Employer, the Board issued a Deci-sionand Order in an unfair labor practice proceeding against the Em-ployer."The Board's order directed the Employer,inter alia,to with-draw recognition from the Petitioner and to cease giving effect to itscontract with that organization until suchtime asit has been certifiedas bargaining representative by the Board.This order was based onfindingsthat the Petitioner's predecessors were Employer-supportedand that the Petitioner "as the successor and offspring of these organ-izations, obtained some measure of unlawful advantage from this un-remedied earlier assistance and support."The Board, therefore, con-cluded that the Employer had extended illegal support to the Peti-tioner.In its decision in that case, the Board stated :... we believe that the employees here should be permitted toindicate their choice of a bargaining representative in a secretelection conducted by the Board after the effects of the Respond-ent's unlawful conduct have been dissipated.Although an elec-tion cannot be directed in our Decision and Order herein, we wishto make it clear that we will entertain an immediate petition foran election, such election to be held upon compliance by the Re-spondent with our Order herein.Since the issuance of the afore-mentioned Decision and Order, theEmployer has had no dealings with the Petitioner. The present peti-tion was filed on May 4, 1948. Like the Telephone Workers, the Peti-tioner urges that the unit remain the same as that for which it hasbargained.The only disagreement between the parties is whether the employeesin the accounting department should be established in a single unit orbe divided into two units in accordance with the bargaining history ofthe accounting department.Although the accounting department has a history of bargaining on2-unit basis, the interests of all the employees in its 7 offices are vir-tually the same.Each office employs the same classifications and theduties of employees in like classifications throughout the departmentare identical.There is, moreover, considerable uniformity through-out the department by reason of the fact that all major policies, includ-ing those relating to wages, hours, work standards, and employmentconditions emanate from the same source. In view of these circum-stances, and the fact that the Employer's operations are highly inte-grated and of an interdependent character, we do not regard as sig-nificant the history of the accounting department.This history did'76 N. L. R. B. 889. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot develop as a result of a determination by the Board. In any event,we would not predicate a unit finding on the Petitioner's experience incollective bargaining because we have found that the Employer ex-tended illegal support to the organization.? In view of the foregoingand the entire record in the case, we are of the opinion that the em-ployees in the accounting department will best be served for collectivebargaining purposes by a single bargaining representative.8Sincethe record shows that there is a labor organization in a position torepresent these employees on a department-wide basis, we shall directan election among them.Accordingly, we find that all the non-supervisory employees in theEmployer's accounting department in the Northern California andNevada area, excluding all supervisors, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.DIRECTION OF ELECTION 9As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Pacific Telephone and Tele-graph Company, San Francisco. California, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twentieth Region, andsubject to Sections 203.61 and 203.62 of -National Labor RelationsBoard Rules and Regulations-Series .i, as amended, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrikewho are not entitled to reinstatement, to determine whetherthey desire to be represented by Accounting Employees Organiza-tion, or by United Brotherhood of Telephone Workers, or by Com-municationsWorkers of America, Pacific Division 61, for the pur-poses of collective bargaining, or by none.?Matter ofWilson Company,64 N. L. R. B 1124;Matter of SouthernBell Telephoneand Telegraph Company,55N. L R B. 58.8Matter ofOhioTelephoneService Company, 72 NL R. B. 4886 Anyparticipantin the electionherein may, upon its prompt request to,and approvalthereof by, the Regional Director, have its name removed from the ballot.